Appeals by the defendant from (1) a judgment of the County Court, Nassau County (Wexner, J.), rendered August 3, 1993, convicting him of murder in the second degree, attempted robbery in the first degree (two counts), criminal possession of a weapon in the *607second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence under Indictment No. 77625, and (2) a purported judgment of the same court, also rendered August 3, 1993, under Indictment No. 78732. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to the police under Indictment No. 77625.
Ordered that the appeal from the purported judgment under Indictment No. 78732 is dismissed, as that indictment has been dismissed; and it is further,
Ordered that the judgment under Indictment No. 77625 is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Pizzuto, Altman and Luciano, JJ., concur.